Citation Nr: 1634019	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to May 23, 2013.

2.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to May 23, 2013.

3.  Entitlement to a rating in excess of 30 percent for right upper extremity peripheral neuropathy from May 23, 2013.

4.  Entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy from May 23, 2013.

5.  Entitlement to a rating in excess of 10 percent for right foot peripheral neuropathy prior to May 23, 2013.

6.  Entitlement to a rating in excess of 10 percent for left foot peripheral neuropathy prior to May 23, 2013.

7.  Entitlement to a rating in excess of 20 percent for right foot peripheral neuropathy from May 23, 2013 to December 16, 2015.

8.  Entitlement to a rating in excess of 20 percent for left foot peripheral neuropathy from May 23, 2013 to December 16, 2015.

9.  Entitlement to a rating in excess of 40 percent for right foot peripheral neuropathy from December 16, 2015.

10.  Entitlement to a rating in excess of 40 percent for left foot peripheral neuropathy from December 16, 2015.

11.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from May 1970 to December 1971.

These claims come before the Board of Veterans' Appeals (Board on appeal from May 2011 (feet) and February 2012 (upper extremities) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran filed a claim for TDIU in June 2011.  He was denied entitlement to TDIU in a February 2012 rating decision.  Although the Veteran did not provide a notice of disagreement with this decision, he has continued to relate that he is unable to work as a result of his peripheral neuropathy and the VA examiners have addressed the impact of his peripheral neuropathy on his ability to work physical and sedentary jobs.  As such, the Board will address the claim of TDIU as on appeal.

The issue(s) of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 23, 2013, the Veteran's right upper extremity peripheral neuropathy manifested in wholly sensory symptoms, resulting in no greater than mild incomplete paralysis of the median nerve.

2.  Prior to May 23, 2013, the Veteran's left upper extremity peripheral neuropathy manifested in wholly sensory symptoms, resulting in no greater than mild incomplete paralysis of the median nerve.

3.  From May 23, 2013, the Veteran's right upper extremity peripheral neuropathy manifested in symptoms of numbness and tingling with subtle tremor, resulting in no greater than moderate incomplete paralysis of the median nerve.

4.  From May 23, 2013, the Veteran's right upper extremity peripheral neuropathy manifested in symptoms of numbness and tingling with subtle tremor, resulting in no greater than moderate incomplete paralysis of the median nerve.

5.  Prior to December 5, 2012, the Veteran's right foot peripheral neuropathy manifested in wholly sensory symptoms, resulting in no greater than moderate incomplete paralysis of the sciatic nerve.

6.  Prior to December 5, 2012, the Veteran's left foot peripheral neuropathy manifested in wholly sensory symptoms, resulting in no greater than moderate incomplete paralysis of the sciatic nerve.

7.  From December 5, 2012, the Veteran's right foot peripheral neuropathy manifested in symptoms, resulting in no greater than moderately severe incomplete paralysis of the sciatic nerve.

8.  From December 5, 2012, the Veteran's left foot peripheral neuropathy manifested in symptoms, resulting in no greater than moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to May 23, 2013, the criteria for rating in excess of 10 percent for incomplete paralysis of the median nerve in the right upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.124a, Diagnostic Codes 8514, 8515, 8516 (2015).

2.  Prior to May 23, 2013, the criteria for rating in excess of 10 percent for incomplete paralysis of the median nerve in the left upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.124a, Diagnostic Codes 8514, 8515, 8516 (2015).

3.  From May 23, 2013, the criteria for rating in excess of 30 percent for incomplete paralysis of the median nerve in the right upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.124a, Diagnostic Codes 8514, 8515, 8516 (2015).

4.  From May 23, 2013, the criteria for rating in excess of 20 percent for incomplete paralysis of the median nerve in the right upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.124a, Diagnostic Codes 8514, 8515, 8516 (2015).

5.  Prior to December 5, 2012, the criteria for a rating of 20 percent and no higher, for incomplete paralysis of the sciatic nerve in the right foot are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.124a, Diagnostic Code 8520 (2015).

6.  Prior to December 5, 2012, the criteria for a rating of 20 percent and no higher, for incomplete paralysis of the sciatic nerve in the left foot are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.124a, Diagnostic Code 8520 (2015).

7.  From December 5, 2012, the criteria for a rating of 40 percent and no higher, for incomplete paralysis of the sciatic nerve in the right foot are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.124a, Diagnostic Code 8520 (2015).

8.  From December 5, 2012, the criteria for a rating of 40 percent and no higher, for incomplete paralysis of the sciatic nerve in the left foot are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in December 2010 and June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist has also been satisfied in this case as the RO has obtained the Veteran's service, VA, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not reported he is in receipt of Social Security Administration (SSA) disability benefits.  He has not reported that there are any additional, outstanding private treatment or VA treatment records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c) (4).  In this case, the Veteran was afforded VA examinations in January 2011, May 2011, January 2012, and June 2015.  The Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Increased Ratings

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.  

The Veteran's bilateral feet peripheral neuropathy has been rated under Diagnostic Codes (DCs) 8621 and 8520.  His bilateral upper extremity peripheral neuropathy has been rated under DC 8515.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under DC 8520 (sciatic nerve), a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, and warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under DC 8621 (external popliteal nerve/common peroneal nerve), a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  A 30 percent evaluation is warranted for severe incomplete paralysis.  And a 40 percent rating is provided for complete paralysis with foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes is lost; abduction of foot is lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

Under DC 8515 (median nerve), a 10 percent evaluation is warranted for mild incomplete paralysis.  A 30/20 percent evaluation is warranted for moderate incomplete paralysis of the major/minor arm.  A 50/40 percent evaluation is warranted for severe incomplete paralysis the major/minor.  A 70/60 percent evaluation is warranted for complete paralysis of the median nerve with hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plant of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right ankles to palm; flexion of wrist weakened; pain with trophic disturbances.  

Under DC 8514 (radial nerve), a 20 percent evaluation is warranted for mild incomplete paralysis.  A 30/20 percent evaluation is warranted for moderate incomplete paralysis major/minor arm.  A 50/40 percent evaluation is warranted for severe incomplete paralysis of the major/minor arm.  A 70/60 percent evaluation is warranted for complete paralysis of the radial nerve with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.

Under DC 8516 (ulnar nerve), ), a 10 percent evaluation is warranted for mild incomplete paralysis.  A 30/20 percent evaluation is warranted for moderate incomplete paralysis of the major/minor arm.  A 40/30 percent evaluation is warranted for severe incomplete paralysis the major/minor arm.  A 60/50 percent evaluation is warranted for complete paralysis of the ulnar nerve with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  

The Veteran contends that his disabilities warranted ratings in excess of the staged ratings currently assigned.  In October 2010 the Veteran filed the claims on appeal.  He noted that he had peripheral neuropathy in both legs and feet and that in September 2010 his peripheral neuropathy increased significantly in severity.  He reported he was treated in an emergency room and that the severity of his peripheral neuropathy limited his ability to exercise and work.  He was limited in the amount of time he could be on his feet due to pain.  

A February 2008 VA podiatry treatment record included the Veteran's complaints of burning and stinging feelings to the feet.  On examination there was mild pain with palpation to the 3rd interspaces bilaterally and a negative Tinnel's sign.  His biomechanical examination revealed a hypermobile 1st ray with pronated gait.  He did not have leg edema, his muscle power was normal.  His deep tendon reflexes were diminished and plantar reflex was flexor.  He was "+ for monofilament wire testing."  

In October 2008, the Veteran sought treatment in the emergency department for shooting pains down his left leg and he stated he thought he hurt his back.   He was found to have left hip and leg pain consistent with sciatica and also complaints of pins and needles sensations in his lower legs.  He had normal dorsalis pedis pulses and decreases sensation in his feet.  He had mild lumbar paraspinous tenderness.

In September 2009, the Veteran presented to the emergency department complaining of 9 out of 10 pain to his bilateral feet with pain and numbness to the left leg.  It was noted that the Veteran's neuropathy was worse in the leg used during his bypass grafting.  He was found to have macrocytic amenia and "had not been walking much since cataract surgery."  The Veteran was assessed with "left leg pain related to amenia and lack of exercise."  He was given B-12 folate. 

In November 2009, the Veteran reported the neuropathy in his feet and lower legs had been worsening for the past several months.  The pain was interfering with his ability to work, although Lyrica helped some.  After a phone conversation it was decided to increase his Lyrica and to take Tramadol for any breakthrough pain.  

In January 2010, the Veteran reported that his recent flare-up of his neuropathy in his legs had improved since the increased dose of Lyrica.  On physical evaluation the Veteran had mild decrease in sensation over anterior compartment of leg to knee on the left and posterior compartment was intact to above the heel.  He had right leg mild numbness over the peroneal nerve distribution and normal sensation of the feet.

In March 2010, the Veteran reported his neuropathy in his legs has improved since his increased his dose of Lyrica.  He was balancing increasing doses with fatigue with moderate success.  He was still able to function at work.  On physical evaluation the Veteran had mild decrease in sensation over anterior compartment of leg to knee on the left and posterior compartment was intact to above the heel.  He had right leg mild numbness over the peroneal nerve distribution and normal sensation of the feet.

In January 2011, the Veteran was afforded a VA diabetes mellitus examination.  The Veteran was noted to have peripheral neuropathy related to his diabetes, with symptoms of paresthesias, loss of sensation and pain in his feet and up to his knees and also in his hands involving his fingertips.  He was noted to have no motor loss and he reported sensory loss from his toes to his knees bilaterally and in his fingertips to wrists bilaterally.  His deep tendon reflexes were normal.  The Veteran reported he retired December 22, 211 due to his peripheral neuropathy "making it so he could no longer be on his feet."

A January 2011 VA treatment record noted the Veteran had myalgias which progressed from the right leg to the left to his shoulders which stopped after he stopped taking pravastatin.  He was noted to have had a previous intolerance to Simvastatin.  The Veteran attributed his joint and muscle pain to the medication and stopped taking it, two days later his symptoms were resolving.

In March 2011, the Veteran reported that the "peripheral neuropathy has worsened to affecting his fingers and hands in addition to his feet.  He has had to retire this past December as his neuropathy was precluding him from working to the best of his ability (starting to miss veins while placing IVs)."  On evaluation the Veteran had mild decrease in sensation over the anterior compartment of his leg to his dorsal foot on the left.  His right foot had mild numbness.  He had normal sensation of the hands.  

In May 2011, the Veteran was afforded VA diabetes and peripheral nerve examinations.  He was noted to have peripheral neuropathic symptoms of pain and paresthesias in his lower and upper extremities.  He also reported a weak grip.  He had normal deep tendon reflexes throughout.  He had decreased sensory examination of his feet to vibration, pain/pinprick, position sense and light touch.  He had a normal motor examination (active movement against full resistance) for elbow, finger, thumb, hip, knee, ankle an great toe testing.  He had normal muscle tone and no muscle atrophy.  He was noted to have a normal gait.  He had no imbalance or tremor and no joint function was affected by the nerve disorder.  The Veteran again related that he retired because he could no longer be on his feet secondary to peripheral neuropathy.

In June 2011, the Veteran provided a statement that his feet peripheral neuropathy symptoms were initially mild and involved numbness, stinging and burning at the tips of his toes and outside edge of his feet.  However ,in September 2009 the Veteran went to the ER due to severe pain in both feet and severe pain and numbness extending to his knee of his left leg.  The Veteran thought that he was having circulatory problems and he might lose his left leg.  He stated that it was determined he did not have any circulatory problems but that his peripheral neuropathy had become acute and was no longer mild.  The Veteran argued that he had mobility problems and had fallen several times.  He stated that it had become impossible for him to work because of the neuropathy in his feet limiting his time standing and in his hands limiting his dexterity.  

The Veteran's wife also provided a June 2011 statement.  She reported that the Veteran was unable to do every tasks with any amount of ease.  She felt his pain was taking a mental and physical toll on him.  He was in so much pain from his leg one year prior he went to the ER..  He cannot walk far and he needed to rest during shopping trips.  She noted that he had fallen several times during the past year or so which she believed was because he could not feel the ground.  She noted that his pain medication dulled his reactions.  She noted he was a Nuclear Medicine Technologist for more than 30 years but he had to give up his profession due to his inability to stand on his feet for a lengthy period of time and inability to give injections properly due to loss of feeling in his hands.

In January 2012, the Veteran was afforded a VA examination.  The history section noted no history of weakness or paralysis, but there was paresthesias and numbness in the arms and feet.  He was noted to have a normal gait.  His right and left upper and lower extremities were normal to vibration, position sense, pain/pinprick, and light touch.  He had dysesthesias to both hands and feet.  He had a normal motor examination throughout with normal muscle tone.  The examiner noted the Veteran's complaint that his peripheral neuropathy caused decreased manual dexterity and pain.  The examiner noted that any activities that required bending, stooping, prolonged standing or walking may further aggravate the Veteran's peripheral neuropathy.  "These conditions render the Veteran unable to secure and maintain substantially gainful physical and/or sedentary employment."

In February 2012, the January 2012 examiner provided an addendum statement that physical examination of both lower extremities were normal and detailed motor examination was normal.   His gait was normal.  The Veteran reported pain and numbness.  The examiner noted that the Veteran had bilateral upper and lower extremity neuropathy and that "this would prevent physical employment as it is quite painful and this pain would likely increase with physical exertion.  However, this would not prevent sedentary employment."

A March 2012 record noted "mild decrease in sensation over anterior compartment of leg to dorsal foot on left, right foot with mild numbness, and normal sensation in the hands."  

On December 5, 2012, the Veteran reported that his neuropathy had been progressing, and he was limited in his ability to use a treadmill, now using a recumbent bicycle.  He had diminished sensation to his knees bilaterally, with hypoactive reflexes in his lower extremities.  He reported he had suffered several falls.  He was noted to have started using a cane as of this visit.  His gait instability was noted to be worse than normal lately, and he had fallen since his last visit.  

The record contains a May 23, 2013 private treatment record from Tennessee Neurology Specialists.  Veteran had been receiving the majority of his healthcare through VA for the past 5-6 years, but he had recently established primary care with Dr. M. through Healthspring.  The Veteran had a myocardial infarction in 1999 and during hospitalization he was diagnosed with diabetes mellitus.  Within a year he started noticing dysesthesias in both feet.  Amitriptyline resulted in mental status change, and Neurontin caused short-term memory problems.  The symptoms in his feet remained fairly static until 2009.  "In that year he had worsening of left lower leg pain and then right lower extremity pain.  A physician at the VA told him that this increase in pain was related to PN."  At the time of the medical treatment note, the Veteran reported symptoms that were gradually worsening.  He had numbness to the upper ankle region, and some patchy numbness in the calf regions.  He also reported numbness and tingling in the tips of his fingers.  He had painful dysesthesias in his feet, including sensations of cold and burning.  Pain limited his walking and physical activity.  He reported imbalance and impairment of fine motor skills in his hands related to numbness.  He stated he retired after noticing difficulty starting IVs (which he had previously been adept at doing) and handling syringes.  He was then being treated with Pregabalin which "helped some."  On physical examination, the Veteran had 1+ edema with pitting on both legs up to the knees.  He had normal (5/5) motor strength in the upper extremities, throughout and normal motor strength in the proximal lower extremities.  His knee flexion was 5-/5 bilaterally.  He had decreased extensor digitorum brevis bulk bilaterally, but was noted to have "normal muscle tone."  His reflexes were normal at biceps, triceps, and knee jerks and 1+ at brachialis and ankle jerks.  He had bilateral symmetry and negative Babinski tests.  He had a subtle irregular postural tremor in his hands.  His coordination with finger to nose and rapid alternating movements were intact.  His gait was independent but antalgic (related to foot allodynia), and cautious.  His tandem gait was unsteady.   He was assessed with peripheral neuropathy that was "mostly diabetic with possibly other factors as well (toxins?, tall habitus)."  His tremor was "very slight" and related to his peripheral neuropathy.  His edema was noted to be possibly related to the use of Lyrica, which was "providing symptomatic benefit for PN pain."

A May 2013 electromyographic (EMG) study showed moderate degree of chronic sensorimotor peripheral neuropathy, mostly axon loss in type, consistent with diabetic neuropathy.  The EMG report and the physician's note afterwards did not differentiate between the upper and lower extremities.

In May 2013, the Veteran provided a statement that "during the January 2012 examination the findings were calculated using a scientific instrument consisting of a piece of monofilament attached to a stick.  The levels of sensation and sensory loss were what the doctor thought they were, not what I told him.  He stated that there were no questions pertaining to pain or dysfunction, nor would he listen to any, as I was not allowed to speak!"  The Veteran stated that he tried to walk normally and he is able to walk normally over short distances but later in the day his gait becomes "very abnormal."  He sated his symptoms were worse than they were during the 2012 examination.  He stated that the lack of sensation in his feet was interfering with his driving as he could not feel how much pressure he was exerting on the gas pedal.  

July 2013 and October 2014 podiatry VA treatment records noted the Veteran had +4/5 leg and foot strength.  He had +2/4 reflexes at the knees and ankles.  No Babinski sign.  His filament test was 4/6, and the podiatrist noted this showed "mild neuropathy."

In May 2015 the Veteran was noted to have swollen feet due to edema that was worsening his neuropathy symptoms.  The physician felt that the edema was due to his "severe COPD but did not have objective evidence to back this up."  An emergency room record, when the Veteran was seen for chest pain, noted that the Veteran's right upper extremity distal pulses and sensation were intact.

In October 2015, a VA record noted that the Veteran's neuropathy had progressed up to his knees and he had had several falls.

In December 2015, the Veteran had his most informative VA nerve examination.  The Veteran reported that over the past several years there had been worsening of the numbness in all extremities and associated pain.  The Veteran is right handed.  He reported mild intermittent pain in the upper extremities and moderate intermittent pain in the lower extremities.  He reported mild paresthesias and numbness in the upper extremities and severe paresthesias and numbness  in the lower extremities.  Muscle testing remained normal throughout and he had no muscle atrophy.  His deep tendon reflexes were hypoactive throughout.  He had decreased bilateral C6-8 (hand and fingers) sensation, decreased L4/L5/S1 (lower leg and ankle) sensation, and absent L5 (foot/toes) sensation.  The Veteran had an abnormal gait, described as "slapping feet."  The examiner found that he had mild incomplete paralysis of the radial, median, and ulnar nerves bilaterally.  He had moderately severe incomplete paralysis of the sciatic nerve bilaterally.  The examiner noted that the Veteran's peripheral neuropathy excluded physical employment.  

Initially, the Board notes that the Veteran has been credible in reporting his pain, burning, and functional impairments caused by his service-connected peripheral neuropathy.  

The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

After review the records, the Board finds that the Veteran's bilateral upper extremity peripheral neuropathy does not warrant a rating in excess of 10 percent prior to May 23, 2013.  VA examinations and VA treatment records noted that the Veteran complained of tingling and numbness in his fingers bilaterally.  However, a March 2011 treatment record noted the Veteran had normal sensation to his hands.  A May 2011 VA examination noted the Veteran had normal muscle tone and no tremor, as well as no indication of decreased sensation on testing associated with the upper extremities.  A January 2012 examination again noted that his upper extremities were normal except for dysesthesias to his hands.  As the record prior to May 23, 2013 indicated that the Veteran's bilateral upper extremity peripheral neuropathy resulted in complaints of loss of dexterity, but only objective evidence of dysesthesias to the hands and notations of normal evaluations as well, the Board finds that a finding of mild incomplete paralysis for the period prior to May 23, 2013 is warranted.  

The Board notes that the December 2015 VA examiner found that the Veteran had incomplete paralysis of the radial, ulnar and median nerves.  This was based on decreased "hand and fingers (C6-8)" sensation.  The Board notes that DC 8514 (radial nerve) provides a higher rating for mild incomplete paralysis than the median and ulnar nerves.  However, the Veteran's symptoms during the examination, and throughout the Veteran's statements to care providers, has been that he had symptoms in his fingertips, which eventually went to his wrist.  The rating criteria for the median and ulnar nerves more closely relate to symptoms associated with nerve disabilities of the fingers and hand.  The Veteran is currently rated under the median nerve ratings.  The Board finds that, given this history, a rating of 10 percent under DC 8515 is appropriate for the period prior to May 23, 2013.  

The private medical record from May 23, 2013 noted the Veteran complained of numbness and tingling to the tips of his fingers, and complaints of loss of fine motor skills to his hands related to numbness.  He had hypoactive reflexes at the brachialis and a subtle irregular postural tremor in his hands.  Otherwise, however, his coordination and motor functions were intact.  The May 30, 2013 EMG noted the Veteran had moderate peripheral neuropathy.  Again, the Board notes that the EMG study report and the private physician did not indicate if there were differences in findings for the Veteran's upper and lower extremities, given that a blanket "moderate" finding while the Veteran complained of more severe symptoms related to his feet.  Additionally, after complete evaluation in December 2015, the VA examiner found that the Veteran's radial, median and ulnar nerves incomplete paralysis remained "mild."  The RO has provided the Veteran with moderate ratings for his upper extremity peripheral neuropathy and the Board will not disturb these ratings.  The Board finds that there is no more than mild incomplete paralysis associated with the upper extremity peripheral neuropathies, but that the current 20 percent (left/minor hand) and 30 percent (right/major hand) will remain.  As the Board finds that the record does not support a finding of moderate incomplete paralysis, the Board also finds that the record does not support a finding of severe incomplete paralysis as the Veteran's motor, coordination and muscle function remain normal.

After reviewing the records, the Board finds that the Veteran has at least met the criteria for separate 20 percent ratings for feet peripheral neuropathy throughout the claims period due to continued complaints of pain, numbness and paresthesias of his feet and the impact on his ability to stand or walk for long periods of time.  The Board finds that prior to December 5, 2012, the Veteran's symptoms were wholly sensory.  VA examinations in 2011 and treatment records prior to 2012 noted decreased sensation, but did not note any loss of motor function, deep tendon reflexes or other non-sensory objective manifestations of his feet neuropathy.  As such, prior to December 5, 2012, the Veteran's feet neuropathy warranted no more than the 20 percent rating assigned for moderate incomplete paralysis of the sciatic nerve.  The Board has considered other DCs, but notes that the rating for moderate incomplete paralysis of the common peroneal nerve is also 20 percent.

The Board finds that from December 5, 2012, the record shows that the Veteran had moderately severe incomplete paralysis of the sciatic nerve.  The December 5, 2012 medical record is the first record which showed that he had instability and falls associated with his feet peripheral neuropathy, as well as indicating that the Veteran had hypoactive reflexes in his lower extremities and advised the use of a cane for ambulation.  The May 23, 2013 private treatment record also noted that the Veteran had imbalance and decreased extensor digitorum brevis bulk, as well as hypoactive reflexes at the ankle jerks.  His gait was antalgic related to foot allodynia and his tandem gait was unsteady.  Although an EMG study showed that his peripheral neuropathy was "moderate" and chronic, the Board finds that the symptoms associated are more closely associated with a moderately severe finding.  Additionally, the December 2015 VA examiner noted that the Veteran's sciatic nerve symptoms were "moderately severe."  As his symptoms were more than sensory by December 5, 2012, a rating in excess of the moderate rating (20 percent) is warranted.  As such, as of December 5, 2012, the Veteran's feet peripheral neuropathy warranted 40 percent ratings.

The Board does not find that the Veteran's feet disabilities warrant a rating in excess of 40 percent at any time during the period on appeal.  As noted, the December 2015 VA examiner found that the Veteran's sciatic nerve incomplete paralysis was moderately severe.  Additionally, a severe incomplete paralysis rating under DC 8520 requires marked muscular atrophy.  The record does not support that the Veteran has been found to have marks muscular atrophy at any time.  The Board notes that a higher rating under the ratings for the common peroneal nerve are not available.



ORDER

Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to May 23, 2013 is denied.

Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to May 23, 2013 is denied.

Entitlement to a rating in excess of 30 percent for right upper extremity peripheral neuropathy from May 23, 2013 is denied.

Entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy from May 23, 2013 is denied.

Entitlement to a 20 percent rating for right foot peripheral neuropathy prior to December 5, 2012, is granted.

Entitlement to a 20 percent rating for left foot peripheral neuropathy prior to December 5, 2012, is granted.

Entitlement to a 40 percent rating for right foot peripheral neuropathy from December 5, 2012, is granted.

Entitlement to a 40 percent rating for left foot peripheral neuropathy from December 5, 2012, is granted.

Entitlement to a rating in excess of 40 percent for right foot peripheral neuropathy is denied.

Entitlement to a rating in excess of 40 percent for left foot peripheral neuropathy is denied.



REMAND

The Veteran argues that his peripheral neuropathy precludes him from working as a Nuclear Medicine Technologist due to his inability to stand for long periods of time and his loss of fine motor skills in his hands.  He has also stated that his feet neuropathy make it difficult for him to drive.  

Initially a January 2012 VA examiner indicated that the Veteran would be unable to secure and maintain substantially gainful employment of a physical or sedentary nature due to his peripheral neuropathy.  In an addendum opinion, the examiner stated that his peripheral neuropathy would not prevent the Veteran from participating in sedentary employment.  The 2015 examiner additionally noted that the Veteran's peripheral neuropathy excluded physical employment.

The record does not contain any current evaluations regarding the Veteran's service-connected coronary artery disease or diabetes mellitus.  As such, the record does not contain a clear picture of the overall impact of the Veteran's service-connected disabilities on his ability to work.  Additionally, this decision provided some increased ratings for the Veteran's peripheral neuropathy claims.  On remand, he should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate examination(s) to determine the severity of his service-connected disabilities.  The examiner(s) should review the claims file, and discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service-connected disabilities in conjunction (but not including the effects of any non-service connected disabilities). 

All opinions expressed should be accompanied by supporting rationale.

2.  Thereafter, the claims should be readjudicated. If the full benefits sought on appeal are not awarded, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


